Citation Nr: 0421835	
Decision Date: 08/10/04    Archive Date: 08/17/04

DOCKET NO.  00-18 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.  

2.  Entitlement to service connection for infertility.

3.  Entitlement to service connection for ovarian tumors.  

4.  Entitlement to service connection for spotting and 
miscarriage.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel
INTRODUCTION

The veteran served on active duty from November 1983 to July 
1985.  

This appeal arose from a May 2000 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, that denied the above claims.  

The issues of service connection for an acquired psychiatric 
disorder, infertility, ovarian tumors, and spotting and 
miscarriage are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


FINDINGS OF FACT

1.  In July 1990, the RO denied service connection for an 
acquired psychiatric disorder.  The veteran did not perfect 
an appeal.

2.  Since July 1990, the veteran has provided new evidence 
that is so significant that it must be considered concerning 
the claim for service connection for an acquired psychiatric 
disorder.


CONCLUSIONS OF LAW

1.  The July 1990 RO decision that denied service connection 
for a psychiatric disorder is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.200 (2003).  

2.  New and material evidence has been received, and the 
claim for service connection for a psychiatric disorder is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and material evidence to reopen a claim of service 
connection for an acquired psychiatric disorder

Previously, in July 1990 the RO denied the veteran's claim of 
service connection for an acquired psychiatric disorder.  She 
was notified of the RO's deicison and of her appellate rights 
by letter dated July 25, 1990.  She submitted a notice of 
disagreement to the RO in August 1990, and a statement of the 
case was mailed to her at her most recent address of record 
on September 19, 1990.  This was returned as the veteran had 
movd and not left a forwarding address.  She did not submit a 
tinely substantive appeal.  Therefore, the July 1990 rating 
decision became final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.200 (2003).  

The veteran sought to reopen her claim in February 2000.  In 
support of her claim, she provided a March 2002 statement 
from Allen S. Chroman, M.D., stating that her mood 
instability and recurrent depression were most likely 
destabilized by an in-service toxin-related miscarriage.  In 
light of this opinion, the Board finds that new and material 
evidence sufficient to reopen the claim has been submitted, 
and that the claim is reopened.  See 38 C.F.R. § 3.156 
(2001).  The veteran is not prejudiced by the Board's initial 
consideration of the issue of new and material evidence, as 
the Board herein resolves that issue in the veteran's favor.


ORDER

New and material evidence having been submitted, the claim 
for service connection for an acquired psychiatric disorder 
is reopened.  To that extent only, the appeal is granted.




REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that she is afforded 
every possible consideration.

The service medical records shows that in September 1984 the 
veteran was seen with reference to her fitness for duty.  At 
that time, she smelled of alcohol and an assessment of ETOH 
intoxication was made.  In December 1984, she was several 
months pregnant with an estimated delivery date in late May 
1985.  A physical profile dated in December 1984 reflected 
that she was exempt from regular PT; and that she was not to 
be exposed to chemical agents, but that she could work in 
well-ventilated areas free from dangerous chemicals or 
gaseous fumes.  Apparently, on January 4, 1985 the veteran 
had a "miscarriage"/fetal demise.  In mid-January 1985, she 
complained of a 12-day history of vaginal bleeding.  A 
physical evaluation was normal.  Psychiatric consult was 
arranged for help with pregnancy loss.  A psychiatric 
evaluation was conducted in May 1984, which revealed no 
history of mental illness or current psychiatric illness.  No 
physical or psychiatric abnormalities were shown by the May 
1985 separation examination report.  

Post service, the veteran was hospitalized by VA in October 
1985, at which time she was seen in an acute psychosis, due 
to the use of street drugs.  Diagnoses of adjustment disorder 
with depressed mood and histrionic personality were made.  
She was also hospitalized by VA in 1989, at which time she 
was treated for a diagnosis of bipolar disorder.  Bipolar 
disorder and multi-substance abuse were diagnosed during a 
1990 VA examination.  

The veteran's February 2000 application for compensation 
reflects that she underwent a "histeroscopy" in January 
1993 and she maintains that she is now infertile.

In a statement from the veteran dated in May 2000, she 
reported that she had a history of an abortion in 1972 and a 
miscarriage in 1978.  She stated that during service and 
while pregnant, she was placed in "Control Material Supply" 
where surgical equipment was sterilized, sometimes by a gas 
that was dangerous to pregnant women, and that this caused 
the miscarriage.  She also states that she was prescribed 
Benadryl, which may have contributed to her miscarriage.   

Private medical records dated in 2000 showed that the veteran 
was under treatment for conditions diagnosed as 
schizoaffective disorder and bipolar disorder.  A March 2000 
record showed that she reported having an ovarian tumor, but 
the treating physician indicated that there were no symptoms 
at that point.  March and July 2000 records document the 
veteran's surgical history which includes laparoscopy, 
laparotomy and hysteroscopy.  The records dated in 2000 
reflect that the veteran refused to undergo vaginal 
examinations on at least two occasions.  

The record also contains a medical statement from Dr. 
Chroman, dated in March 2002.  Dr. Chroman stated that the 
veteran was under his care for treatment of bipolar affective 
disorder.  He recorded a history (as reported by the veteran 
in 2000) of her assignment to a central material supply area 
in which was located a gas autoclave, January 1985, when she 
was 5 months pregnant.  Confirmation of possible birth 
defects and a failure of the pregnancy to progress was 
identified and in January 1985 the miscarriage was medically 
terminated.  The doctor notes that after the miscarriage, the 
veteran's moods became unstable, she was depressed, and she 
was abusing alcohol.  He opined that the veteran's mood 
instability and recurrent depression were most likely 
destabilized by the toxin-related miscarriage. 

Following, that medical statement, it appears that the RO 
attempted to assist the veteran in further developing her 
claim by requesting additional information about private 
sources that treated her and arranging for a QTC/VA 
examination.  For several months, the veteran was unable to 
be located at her address of record.  Several attempts were 
made to reach her and locate her current address, which 
yielded no results and the RO in effect considered the claims 
abandoned.  However, a letter was recent;y mailed to the 
veteran by the RO on March 10, 2004, at a different address, 
which has not been returned as undeliverable.  Accordingly, 
as many medical questions are unresolved at this point, an 
examination of the veteran should be scheduled and any 
outstanding medical record should be sought. 

The veteran has identified many private sources which have 
treated her post-service.  Records from Del Amo Hospital and 
College Hospital are on file.  However, it appears that 
records from Bellflower Hospital, and treatment records from 
Dr. Chroman have not been obtained.  In addition, the file 
reflects that the veteran is in receipt of Social Security 
benefits.  All of these records should be requested.

Accordingly, while the Board sincerely regrets the delay, the 
case must be REMANDED for the following actions:

1.  At her most recent address of record 
(as indicated in the RO's letter dated 
March 10, 2004, or at a more recent 
address if one has been identified) inform 
the veteran about (1) the information and 
evidence not of record that is necessary 
to substantiate her claims; (2) the 
information and evidence that VA will seek 
to obtain on her behalf; (3) the 
information or evidence that she is 
expected to provide; and (4) request or 
tell her to provide any evidence in her 
possession that pertains to the claims.  A 
copy of this notification must be 
associated with the claims folder.  

2.  Contact the veteran and request that 
she provide specific information 
regarding her post-service treatment for 
her claimed conditions.  After securing 
the necessary releases, the RO should 
attempt to obtain any records so 
identified.  

In this regard, the veteran should 
identify the dates and locations of any 
post-service VA treatment (including at 
the Brentwood, Temple, Almada, and Los 
Angeles facilities) and the treatment 
source which performed the hysteroscopy 
in February 1993.  The veteran has 
specifically reported receiving treatment 
at Bellflower Hospital in California from 
October 1997 to February 1998, and any 
additional information required to obtain 
these records should obtained.  Finally, 
the veteran's treatment records from 
Allen S. Chroman. M.D. should be 
obtained.  

3.  Make arrangements to obtain a copy of 
any SSA decision denying or granting 
disability benefits to the veteran.  
Request from the SSA copies of all the 
documents or evidentiary material that 
were used in considering the veteran's 
claim for disability benefits. 

4.  Once the foregoing development has 
been accomplished to the extent possible, 
and the medical records have been 
associated with the claims file, the 
veteran should be afforded VA psychiatric 
and gynecology examinations.  The claims 
file and a copy of this remand must be 
made available to and reviewed by the 
examiners prior to the requested 
examinations.  The examiners should 
indicate in the report that the claims 
file was reviewed.  All necessary tests 
should be conducted and the examiners 
should review the results of any testing 
prior to completion of the report.  The 
examiners must provide comprehensive 
reports including complete rationales for 
all conclusions reached.  

A.  The psychiatric examiner should 
identify all psychiatric disorders found 
to be present.  The examiner should then 
provide an opinion as to the date of 
onset and etiology of any current 
psychiatric disorder.  Is it at least as 
likely as not (i.e., probability of 50 
percent or more) that any current 
psychiatric disorder had its onset during 
active service from November 1983 to July 
1985 or is related to any in-service 
disease or injury, including the 
miscarriage in January 1985?  Is it at 
least as likely as not that a psychosis 
had its onset within one year of the 
veteran's separation from service?  

B.  The gynecological examiner should 
specify whether diagnoses of infertility 
or an ovarian tumor are warranted.  Any 
current residuals of the spotting and 
miscarriage which occurred in January 
1985 should also be identified.  In light 
of the evidence of record, is it at least 
as likely as not (i.e., probability of 50 
percent or more) that any gynecological 
disorder had its onset during active 
service or is related to any in-service 
disease or injury, including any exposure 
to toxins or medication.  

5.  The veteran is hereby informed that 
she should assist the RO in the 
development of her claims, and that 
failure to cooperate or to report for any 
requested examination without good cause 
may result in an adverse decision.  See 
38 C.F.R. §§ 3.158, 3.655 (2003); Wood v. 
Derwinski, 1 Vet. App. 191, 193 (1991).

6.  Finally, readjudicate the veteran's 
claims on appeal, with application of all 
appropriate laws and regulations, including 
38 C.F.R. §§ 3.158 and 3.655, if applicable, 
and consideration of any additional 
information obtained.  If the decision with 
respect to the claims remains adverse to the 
veteran, she and her representative should be 
furnished a supplemental statement of the 
case and afforded a reasonable period of time 
within which to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA 
or Board) is the final decision for all issues addressed in 
the "Order" section of the decision.  The Board may also 
choose to remand an issue or issues to the local VA office 
for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, 
you cannot appeal an issue remanded to the local VA office 
because a remand is not a final decision. The advice below on 
how to appeal a claim applies only to issues that were 
allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do 
not need to do anything.  We will return your file to your 
local VA office to implement the BVA's decision.  However, if 
you are not satisfied with the Board's decision on any or all 
of the issues allowed, denied, or dismissed, you have the 
following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for 
Veterans Claims (Court)
?	File with the Board a motion for reconsideration of this 
decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this 
decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may 
choose to also: 
?	Reopen your claim at the local VA office by submitting 
new and material evidence. 
There is no time limit for filing a motion for 
reconsideration, a motion to vacate, or a motion for revision 
based on clear and unmistakable error with the Board, or a 
claim to reopen at the local VA office.  None of these things 
is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of 
Appeal with the Court and a motion with the Board at the same 
time, this may delay your case because of jurisdictional 
conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 
120 days from the date this decision was mailed to you (as 
shown on the first page of this decision) to file a Notice of 
Appeal with the United States Court of Appeals for Veterans 
Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have 
time to appeal to the Court.  As long as you file your 
motion(s) with the Board within 120 days of the date this 
decision was mailed to you, you will then have another 120 
days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the 
Court.  You should know that even if you have a 
representative, as discussed below, it is your responsibility 
to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for 
Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the 
procedure for filing a Notice of Appeal, the filing fee (or a 
motion to waive the filing fee if payment would cause 
financial hardship), and other matters covered by the Court's 
rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly 
from that website.  The Court's facsimile number is (202) 
501-5848. 

To ensure full protection of your right of appeal to the 
Court, you must file your Notice of Appeal with the Court, 
not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a 
motion asking the BVA to reconsider any part of this decision 
by writing a letter to the BVA stating why you believe that 
the BVA committed an obvious error of fact or law in this 
decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If 
the BVA has decided more than one issue, be sure to tell us 
which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
459
7
Pag
e 1
CONTINUED



Remember, the Board places no time limit on filing a motion 
for reconsideration, and you can do this at any time. 
However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the 
date of this decision. 

How do I file a motion to vacate? You can file a motion 
asking the BVA to vacate any part of this decision by writing 
a letter to the BVA stating why you believe you were denied 
due process of law during your appeal. For example, you were 
denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement 
of the Case or Supplemental Statement of the Case, or you did 
not get a personal hearing that you requested. You can also 
file a motion to vacate any part of this decision on the 
basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above 
for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, 
if you also plan to appeal this decision to the Court, you 
must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the 
basis of clear and unmistakable error? You can file a motion 
asking that the Board revise this decision if you believe 
that the decision is based on "clear and unmistakable error" 
(CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You 
should be careful when preparing such a motion because it 
must meet specific requirements, and the Board will not 
review a final decision on this basis more than once. You 
should carefully review the Board's Rules of Practice on CUE, 
38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time 
limit on filing a CUE review motion, and you can do this at 
any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement 
indicating that you want to reopen your claim.  However, to 
be successful in reopening your claim, you must submit new 
and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, 
but you can also appoint someone to represent you.  An 
accredited representative of a recognized service 
organization may represent you free of charge.  VA approves 
these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An 
accredited representative works for the service organization 
and knows how to prepare and present claims. You can find a 
listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who 
is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather 
than before VA, then you can get information on how to do so 
by writing directly to the Court.  Upon request, the Court 
will provide you with a state-by-state listing of persons 
admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information 
is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  
Except for a claim involving a home or small business VA loan 
under Chapter 37 of title 38, United States Code, attorneys 
or agents cannot charge you a fee or accept payment for 
services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or 
accredited agent within 1 year of a final BVA decision, then 
the attorney or agent is allowed to charge you a fee for 
representing you before VA in most situations.  An attorney 
can also charge you for representing you before the Court.  
VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney 
or agent may charge you a reasonable fee for services 
involving a VA home loan or small business loan.  For more 
information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement 
for reasonableness, or you or your attorney or agent can file 
a motion asking the Board to do so. Send such a motion to the 
address above for the Office of the Senior Deputy Vice 
Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Pa
ge 
2





